DETAILED ACTION
This is a non-final office action on the merits in response to communications on 11/24/2020.  Claims 1, 4-31 are present and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15, see starting page 9, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.
In addition, Applicant’s arguments are not persuasive.
First, on page 10, Applicant seems to argue that Crow is not analogous.  In response to applicant's argument that Crow is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Crow is analogous art dealing with robot control and data capture.
Second, on page 14, Applicant seems to argue that there is no reason to combine McFadden.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in the references themselves.

Claim Objections
The amendment to the claims filed on 11/16/2020 does not comply with the requirements of 37 CFR 1.121(c) because: 
There are multiple claims with improper status and markings.  For example, at least claim 9 is improper.  Applicant is required to identify and fix all improper claims.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.



Claim Rejections - 35 USC § 112
Claims 1, 3-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the particular mini-manipulation".  It is not known what particular mini-manipulation this is referring to.  For example, it is not known if this referring to the previously introduced “one or more mini-manipulations”, the previously introduced “each mini-manipulation”, or the previously introduced “one smaller mini-manipulation”. In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "wherein the robotic one robotic arm and the least one effectorthe computer executes ".  This limitation is not understandable and is indefinite.

Claim 7 recites the limitation "wherein the operated instrumented environment is the same as a recorded instrumented environment, or wherein the the operated instrumented environment is the 
Claim 7 recites the limitation “a recorded instrumented environment” twice.  It is not known if these two instances are the same or not.

Claim 8 recites the limitation "the plurality of parameterized mini-manipulations ".  It is not known what this is referring to. In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the one or more robotic arms".  It is not known what this is referring to. In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the one or more robotic end effectors".  It is not known what this is referring to. In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the particular mini-manipulation".  It is not known what particular mini-manipulation this is referring to.  For example, it is not known if this referring to the previously introduced “one or more mini-manipulations”, the previously introduced “each mini-manipulation”, or the previously introduced “one smaller mini-manipulation”. In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the human motions data ".  It is not known what this is referring to. In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the one or more one or more mini-manipulations ".  It is not known what this is referring to. In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the human motions data ".  It is not known what this is referring to. In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 13, 15, 16, 18, 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y).

Regarding claim 1, as best understood, Bollini et al. teaches:
a robotic apparatus having at least one robotic arm and at least one effector (at least figs. 1, 5);
 a computer, communicatively coupled to the robotic apparatus, for receiving one or more user commands representing a first set of data, the first set of data including a parameterized sequential process file,

the one or more mini-manipulations comprising one or more robotic scripts, each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm and the at least one effector until the at least one robotic arm and the at least one effector are able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, 
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);

Bollini et al. does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;


Regarding claim 4, Bollini et al. teaches:
wherein the one or more mini-manipulations comprise one or more high-level mini-manipulations and one or more low-level mini-manipulations (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the 

Regarding claim 5, Bollini et al. teaches:
at least one actuator, each actuator controlling a single degree of freedom or a combination of degrees of freedom, wherein each degree of freedom comprises a relative motion of rotary elements, linear elements, or any combination thereof;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   
	

Regarding claim 6, Bollini et al. teaches:
each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, each of the one or more parameters comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, 
and/or one or more timing parameters, 
and/or one or more kitchen equipment, 
and/or one or more smart equipment parameters,
or any combination therefore;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. 
the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or any combination therefore;
 (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);

Regarding claim 7, Bollini et al. teaches:
	wherein the operated instrumented environment is the same as a recorded instrumented environment, or wherein the the operated instrumented environment is the different as a recorded 

Regarding claim 8, Bollini et al. teaches:
One or more sensors for generating sensor data to read the parameter value of one or more parameters in the plurality of parameterized mini-manipulations for operating the one or more robotic arms coupled to the one or more robotic end effectors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted 

Regarding claim 9, Bollini et al. teaches:
The one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, each of the one or more parameters comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, and/or or any combination therefore, 
the one or more kitchen equipment including at least one utensils or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or any combination thereof; 
 (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted 

Regarding claim 13, Bollini et al. teaches:
wherein the computer creates a recipe script containing a sequence of high-level motion commands to implement a cooking recipe; 
 (at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at 

Regarding claim 15, as best understood, the cited sections and rationale of claim 1 read on this claim.

Regarding claim 16, Bollini et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data;
(at least figs. 3-6 pages 4-13,                            at least section 5, pages 8-13 discuss experimenting and testing, discuss code being written/recorded;              page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense 


Regarding claim 18, the cited portions and rationale of claim 4 read on this claim.

Regarding claim 22, Bollini et al. teaches:
when the robotic apparatus operating in a recorded instrumented environment, the recorded instrumented environment including one or more sensors, executing the second set of data based on at least in part of sensor data;
	(at least figs. 3-6 pages 4-13,                            at least section 5, pages 8-13 discuss experimenting and testing, discuss code being written/recorded;              page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense 

Regarding claim 23, Bollini et al. teaches:
wherein the one or more sensors receives sensor data relating to object type, object shape, object position, object orientation, object temperature, object color, or equipment feedback information, or any combination thereof;
(at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);

Regarding claim 24, Bollini et al. teaches:

and/or one or more timing parameters, 
and/or one or more kitchen equipment, 
and/or one or more smart equipment parameters,
or any combination therefore;
the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or any combination therefore;
(at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show 

Regarding claim 25, Bollini et al. teaches:
wherein the one or more mini-manipulations comprises timing parameters associated a start time, duration, speed, or an ending time, or any combination thereof;
(at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software;   at least the sequence of action reads on timing parameters associated a start time, duration, speed, or an ending time, or any combination thereof);

Regarding claim 26, Bollini et al. teaches:


Regarding claim 27, Bollini et al. teaches:
wherein the one or more parameters comprise an object type, an object shape, an object position, an object orientation, an object temperature, an object color, or an equipment feedback information, or any combination thereof;
(at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 

Regarding claim 28, Bollini et al. teaches:
wherein one or more mini-manipulation comprises a smart equipment or appliance command, or a smart equipment or appliance status request;
 (at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the 

Regarding claim 29, Bollini et al. teaches:
wherein the one or more mini-manipulations having the threshold of optimal performance in achieving the predefined functional outcome, the optimal performance being task-specific  (at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined 

Bollini et al. does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and since it has been held that where the general condition of a claim are disclosed in the prior art, discovering an optimum or working ranges involves only routine skill in the art, to try (see MPEP 2144.05). In this case, given the teaching of wherein the one or more mini-manipulations having the threshold of optimal performance in achieving the predefined functional outcome, the optimal performance being task-specific, it is obvious and involves only routine skill in the art to make this threshold/optimum value/range to be 1%.

Regarding claim 30, Bollini et al. teaches:
a computer interface communicatively coupled to the computer, the computer interface receiving the one or more user commands to generate the first set of data;
(at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a 

Claims 5, 10, 16, 17, 19, 21, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) as applied to claims 1, 15 and 16 above, and further in view of Zhang et al. (US 2004/0172380). 

Regarding claim 5, Bollini et al. teaches:
at least one actuator, each actuator controlling a single degree of freedom or a combination of degrees of freedom, wherein each degree of freedom comprises a relative motion of rotary elements, linear elements, or any combination thereof;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many 
	In addition and in the alternative, Zhang et al. teaches:
at least one actuator, each actuator controlling a single degree of freedom or a combination of degrees of freedom, wherein each degree of freedom comprises a relative motion of rotary elements, linear elements, or any combination thereof;
(figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23;	at least figs. 2, 11, [0037]-[0052] discuss manipulator 21, joints 20, hands 16, motor drives 25, driver 27 control the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with at least one actuator, each actuator controlling a single degree of freedom or a combination of degrees of freedom, wherein each degree of freedom comprises a relative motion of rotary elements, linear elements, or any combination thereof as taught by Zhang et al. to produce cuisines.

Regarding claim 10, Bollini teaches:
The second set of data comprising the one more mini-manipulations including a sequence of food preparation steps (at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-
Bollini et al. does not explicitly teach:
wherein the first set of data comprises data from an observation of a recipe creator preparing a food dish;
Zhang et al. teaches:
wherein the first set of data comprises data from an observation of a recipe creator preparing a food dish (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054]) to produce cuisines ([0036]-[0054],     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the first set of data comprises data from an observation of a recipe creator preparing a food dish as taught by Zhang et al. to produce cuisines.

Regarding claim 16, Bollini et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data;
(at least figs. 3-6 pages 4-13,                            at least section 5, pages 8-13 discuss experimenting and testing, discuss code being written/recorded;              page 10 discuss robot is able to successfully 
In addition and in the alternative, Zhang et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data; (figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data as taught by Zhang et al. to produce cuisines.

Regarding claim 17, Bollini et al. teaches:
wherein the one or more one or more manipulations comprises a particular mini-manipulation, the recipe comprising a sequence of mini-manipulations;(at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software;

wherein the human motions data comprises data from an observation of a recipe creator for preparing a recipe;
	Zhang et al. teaches:
wherein the human motions data comprises data from an observation of a recipe creator for preparing a recipe; and 
 (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23) steps (at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the human motions data comprises data from an observation of a recipe creator for preparing a recipe as taught by Zhang et al. to produce cuisines.

Regarding claim 19, Bollini et al. teaches:
the one or more mini-manipulations including a sequence of food preparation steps   (at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer 
Bollini et al. does not explicitly teach:
wherein the human motions data comprises data from an observation of a recipe creator preparing a food dish;
	Zhang et al. teaches:
wherein the human motions data comprises data from an observation of a recipe creator preparing a food dish, the one or more mini-manipulations including a sequence of food preparation steps; (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23) steps (at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the human motions data comprises data from an observation of a recipe creator preparing a food dish, the one or more mini-manipulations including a sequence of food preparation steps as taught by Zhang et al. to produce cuisines.

Regarding claim 21, Bollini et al. teaches:
one or more user commands is generated by one or more sensors, and a recorded instrumented environment data to generate the first set of data;
(at least figs. 3-6 pages 4-13,                            at least section 5, pages 8-13 discuss experimenting and testing, discuss code being written/recorded;              page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-
Bollini et al. does not explicitly teaches:
the one or more sensors capable of recording human motion data and a recorded instrumented environment data to generate the first set of data;
Zhang et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording human motion data and a recorded instrumented environment data to generate the first set of data (figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, cameras and sensors to record chef’s process, including at least movement track, temperature sensor… ;    figs. 2, 11-12 discuss second set of data and feedback signal) to produce cuisines ([0036]-[0054],     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein one or more user commands is generated by one or more sensors, the one or more sensors capable of recording human motion data and a recorded 

Regarding claim 31, Bollini et al. does not explicitly teach:
	prior to the receiving step, further comprising observing, by one or more sensors, human motions and generating human motions data in a recorded instrumented environment;
	Zhang et al. teaches:
prior to the receiving step, further comprising observing, by one or more sensors, human motions and generating human motions data in a recorded instrumented environment;
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, cameras and sensors to record chef’s process, including at least movement track, temperature sensor… ;  discuss chef rotating the stove rotating switch 5;    figs. 2, 11-12 discuss second set of data and feedback signal;                                 in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein prior to the receiving step, further comprising observing, by one or more sensors, human motions and generating human motions data in a recorded instrumented environment as taught by Zhang et al. to produce cuisines.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y)  as applied to claim 1 above, and further in view of Moon et al. (US 2013/0204435).
Regarding claim 11, Bollini et al. does not explicitly teach:
	wherein the first set of data comprises data from an observation of a person performing a finger/hand/wrist/arm motion, the second set of data comprising the one or more mini-manipulations including a sequence of motion steps;
	However, Moon et al. teaches:
	wherein the first set of data comprises data from an observation of a person performing a finger/hand/wrist/arm motion, the second set of data comprising the one or more mini-manipulations including a sequence of motion steps;

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the first set of data comprises data from an observation of a person performing a finger/hand/wrist/arm motion, the second set of data comprising the one or more mini-manipulations including a sequence of motion steps as taught by Moon et al. to teach and learn.

Further, Bollini et al. in view of Moon et al. does not explicitly teach that:
The person is an artist painting an artwork on canvas, and the motion steps including painting steps;
However, as Moon at [0118] teaches the wearable robot 10 are not limited to the example embodiments, and the wearable robot 10 can be worn by an artist painting an artwork on canvas, it is capable of observing human motions and generating human motions data wherein the human motions data comprises data from the observation of an artist painting an artwork on canvas, in which case the motion steps would include painting steps.  Therefore this is intended use and a matter of design choice.

Regarding claim 12, Bollini et al. does not explicitly teach:

	However, Moon et al. teaches:
	the first set of data comprises data from the observation of a musician playing a musical instrument, the second set of data comprising the one or more mini-manipulations including a sequence of musical instrument playing steps;
	(figs. 1-5, [0038]-[0122] discuss the recording/observation of a person operating a motion, the extracted motion primitives including a sequence of steps;  in this example, the person is operating a motion of sign language motion of the word “heart”, and this motion has at least a sequence of steps including in the initial position of the word, and the rest of the motion;  then at [0118] discuss the motion be a piano virtuoso record movements while playing a piano concerto) to teach and learn ([0118]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. the first set of data comprises data from the observation of a musician playing a musical instrument, the second set of data comprising the one or more mini-manipulations including a sequence of musical instrument playing steps as taught by Moon et al. to teach and learn.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) as applied to claim 1 above, and further in view of McFadden (US 2007/0137633). 

the parameterized sequential process file for execution of the one or more mini-manipulations by the at least one robotic arm and the at least one effector (at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);
Bollini et al. does not explicitly teach:
wherein the computer adjusts one or more parameters in the parameterized sequential process file with machine learning based on feedback received from at least one sensor data;
However, McFadden teaches:
wherein the computer adjusts one or more parameters in the parameterized sequential process file with machine learning based on feedback received from at least one sensor data (at least [0052] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the computer adjusts one or more parameters in the parameterized sequential process file with machine learning based on feedback received from at least one sensor data as taught by McFadden to adjust the cooking recipe in an appropriate manner.

Claim 16, 17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) as applied to claims 1,  15 above, and further in view of Zhang et al. (US 2004/0172380) and Crow et al. (US 2012/0277914). 
Regarding claim 16, Bollini et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data;
(at least figs. 3-6 pages 4-13,                            at least section 5, pages 8-13 discuss experimenting and testing, discuss code being written/recorded;              page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the 
In addition and in the alternative, Zhang et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data; (figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, cameras and sensors to record chef’s process, including at least movement track, temperature sensor… ;    figs. 2, 11-12 discuss second set of data and feedback signal) to produce cuisines ([0036]-[0054],     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data as taught by Zhang et al. to produce cuisines.

In addition and in the alternative, Crow et al. also teaches:
one or more user commands is generated by one or more sensors (at least fig. 4 [0058]-[0064] discuss user command to initiate recording step 402) to allow user to direct the robot ([0058]-[0064]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with one or more user commands is generated by one or more sensors as taught by Crow et al. to allow user to direct the robot.

Regarding claim 17, the cited sections and rationale in rejection of claim 17 above read on this claim.

Regarding claim 19, the cited sections and rationale in rejection of claim 19 above read on this claim.

Regarding claim 21, Bollini et al. teaches:
one or more user commands is generated by one or more sensors, and a recorded instrumented environment data to generate the first set of data;
(at least figs. 3-6 pages 4-13,                            at least section 5, pages 8-13 discuss experimenting and testing, discuss code being written/recorded;              page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the 
Bollini et al. does not explicitly teaches:
the one or more sensors capable of recording human motion data and a recorded instrumented environment data to generate the first set of data;
Zhang et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording human motion data and a recorded instrumented environment data to generate the first set of data (figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, cameras and sensors to record chef’s process, including at least movement track, temperature sensor… ;    figs. 2, 11-12 discuss second set of data and feedback signal) to produce cuisines ([0036]-[0054],     


In addition and in the alternative, Crow et al. also teaches:
one or more user commands is generated by one or more sensors (at least fig. 4 [0058]-[0064] discuss user command to initiate recording step 402) to allow user to direct the robot ([0058]-[0064]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with one or more user commands is generated by one or more sensors as taught by Crow et al. to allow user to direct the robot.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) in view of Zhang et al. (US 2004/0172380) as applied to claim 17 above, and further in view of McFadden (US 2007/0137633). 
	Regarding claim 20, the cited sections and rationale of claim 14 read on this claim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) in view of Zhang et al. (US 2004/0172380) and Crow et al. (US 2012/0277914) as applied to claim 17 above, and further in view of McFadden (US 2007/0137633). 
	Regarding claim 20, the cited sections and rationale of claim 14 read on this claim.

	Claims 1, 4-10, 13, 15-19, 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y).

Regarding claim 1, Zhang et al. teaches:
	a robotic apparatus having at least one robotic arm and at least one effector (at least figs. 1, 5);
	 a computer, communicatively coupled to the robotic apparatus, for receiving one or more user commands representing a first set of data, the first set of data including a parameterized sequential process file,
	the computer extracting a second set of data from a mini-manipulation library for robotic execution by the at least one robotic arm and the at least one effector based on the first set of data, the second set of data comprising one or more mini-manipulations for execution by the at least one robotic arm and the at least one effector in the parameterized sequential process file, 
	the one or more mini-manipulations comprising one or more robotic scripts, each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation,
wherein the robotic one robotic arm and the least one effectorthe computer executes the second set of data representing the one or more mini- manipulations to operate the at least one robotic 
	(figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054]);

	Zhang et al. does not explicitly teach:
	the one or more mini-manipulations comprising one or more robotic scripts the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm and the at least one effector until the at least one robotic arm and the at least one effector are able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific;
	Bollini et al. teaches:
	the one or more mini-manipulations comprising one or more robotic scripts the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm and the at least one effector until the at least one robotic arm and the at least one effector are able to execute the particular mini-manipulation within a threshold 
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software) to experiment and to prepare the dish described in the recipe (pages 4-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with the one or more mini-manipulations comprising one or more robotic scripts the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm and the at least one effector until the at least one robotic arm and the at least one effector are able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional 

Further, Zhang et al. does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. with defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and since it has been held that where the general condition of a claim are disclosed in the prior art, discovering an optimum or working ranges involves only routine skill in the art, to try (see MPEP 2144.05). In this case, given the teaching of wherein the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm coupled to at least one robotic effector until the at least one robotic arm coupled to at least one robotic effector is able to execute a particular mini- manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, it is obvious and involves only routine skill in the art to make this threshold/optimum value/range to be 1%.

Regarding claim 4, Zhang et al. teaches:
	wherein the one or more mini-manipulations comprise one or more high-level mini-manipulations and one or more low-level mini-manipulations (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the 

Regarding claim 5, Zhang et al. teaches:
at least one actuator, each actuator controlling a single degree of freedom or a combination of degrees of freedom, wherein each degree of freedom comprises a relative motion of rotary elements, linear elements, or any combination thereof;
(figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23;	at least figs. 2, 11, [0037]-[0052] discuss manipulator 21, joints 20, hands 16, motor drives 25, driver 27 control the movement of the manipulators through the motors of each joint 20, and the angle rotation);


each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, each of the one or more parameters comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, 
and/or one or more timing parameters, 
and/or one or more kitchen equipment, 
and/or one or more smart equipment parameters,
or any combination therefore;
(figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23;	at least figs. 2, 11, [0037]-[0052] discuss manipulator 21, joints 20, hands 16, motor drives 25, driver 27 control the movements of the manipulators through the motors of each joint 20, and the angle rotation;   discuss ingredient containers, stove;  discuss at least “control mechanical hands 16 to grab main ingredient containers and pour out main ingredients” reads on timing parameters);
the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or any combination therefore;


Regarding claim 7, Zhang et al. teaches:
	wherein the operated instrumented environment is the same as a recorded instrumented environment, or wherein the the operated instrumented environment is the different as a recorded instrumented environment (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054],           at least figs. 1-2, 10-11 at least the system of Zhang and its environment reads on both the operated instrumented environment and the recorded instrumented environment;  at least [0051]-[0052] discuss robotic apparatus of fig. 11 interacts with objects, which are also parts of the environment; such as holding and moving cooking 

Regarding claim 8, Zhang et al. teaches:
	One or more sensors for generating sensor data to read the parameter value of one or more parameters in the plurality of parameterized mini-manipulations for operating the one or more robotic arms coupled to the one or more robotic end effectors (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054],           at least figs. 1-2, 10-11 at least the system of Zhang and its environment reads on both the operated instrumented environment and the recorded instrumented environment;  at least [0051]-[0052] discuss robotic apparatus of fig. 11 interacts with objects, which are also parts of the environment; such as holding and moving cooking container and shovel, robotic apparatus’ computer 35 getting operation program from computer 3;      at least [0051] discuss objects interacting with each other like computer 3 interacting with sensors 12, computer 3 having operation program with is to be used in computer 35 of robotic apparatus          in addition and in the alternative, the physical environment of the system reads on one environment, and the computer program environment of the system reads on the other environment);


The one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, each of the one or more parameters comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, and/or or any combination therefore, 
the one or more kitchen equipment including at least one utensils or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or any combination thereof (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054]),     

Regarding claim 10, Zhang et al. teaches:
wherein the first set of data comprises data from an observation of a recipe creator preparing a food dish, the second set of data comprising the one more mini-manipulations including a sequence of food preparation steps (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss 

Regarding claim 13, Zhang et al. teaches:
wherein the computer creates a recipe script containing a sequence of high-level motion commands to implement a cooking recipe (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054] discuss add seasoning material to cooking container, control stepping motor of the program controlled stove rotating switch, pour out main ingredients, movement of the manipulators);

Regarding claim 15, as best understood, the cited sections and rationale of claim 1 read on this claim.

Regarding claim 16, Zhang et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data;
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating 
In addition and in the alternative, Bollini et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data;
(at least figs. 3-6 pages 4-13,                            at least section 5, pages 8-13 discuss experimenting and testing, discuss code being written/recorded;              page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with one or more user commands is generated by one or more sensors, the one or more sensors capable of recording the first set of data and in a recorded instrumented environment to generate the first set of data as taught by Bollini et al. to experiment and to prepare the dish described in the recipe the robot

Regarding claim 17, Zhang et al. teaches:
wherein the human motions data comprises data from an observation of a recipe creator for preparing a recipe; and 
wherein the one or more one or more manipulations comprises a particular mini-manipulation, the recipe comprising a sequence of mini-manipulations;
(figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23);  

Regarding claim 18, the cited portions and rationale of claim 4 read on this claim.


wherein the human motions data comprises data from an observation of a recipe creator preparing a food dish, the one or more manipulations including a sequence of food preparation steps (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054]),  

Regarding claim 21, Zhang et al. teaches:
one or more user commands is generated by one or more sensors, the one or more sensors capable of recording human motion data and a recorded instrumented environment data to generate the first set of data, 
 (figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, cameras and sensors to record chef’s process, including at least movement track, temperature sensor… ;    figs. 2, 11-12 discuss second set of data and feedback signal);

Regarding claim 22, Zhang et al. teaches:
when the robotic apparatus operating in a recorded instrumented environment, the recorded instrumented environment including one or more sensors, executing the second set of data based on at least in part of sensor data;
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, cameras and sensors to record chef’s process, including at least movement track, temperature sensor… ;    figs. 2, 11-12 discuss second set of data and feedback signal);

Regarding claim 23, Zhang et al. teaches:
wherein the one or more sensors receives sensor data relating to object type, object shape, object position, object orientation, object temperature, object color, or equipment feedback information, or any combination thereof;
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands 

Regarding claim 24, Zhang et al. teaches:
each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, each of the one or more parameters comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, 
and/or one or more timing parameters, 
and/or one or more kitchen equipment, 
and/or one or more smart equipment parameters,
or any combination therefore;
(figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23;	at least figs. 2, 11, [0037]-[0052] discuss manipulator 21, joints 20, hands 16, motor drives 25, driver 27 control the movements of the manipulators through the motors of each joint 20, and the angle rotation;   discuss 
the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or any combination therefore;
(figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23;	at least figs. 2, 11, [0037]-[0052] discuss manipulator 21, joints 20, hands 16, motor drives 25, driver 27 control the movements of the manipulators through the motors of each joint 20, and the angle rotation;       discuss ingredient containers, stove;  show and discuss shovel and cooking container, discuss feedback signal);

Regarding claim 25, Zhang et al. teaches:
wherein the one or more mini-manipulations comprises timing parameters associated a start time, duration, speed, or an ending time, or any combination thereof;
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of 

Regarding claim 26, Zhang et al. teaches:
wherein the one or more mini-manipulations comprises object parameters associated with one or more ingredients, one or more utensils, one or more containers, one or more cooking equipment, or one or more appliances, or any combination thereof (figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more 

Regarding claim 27, Zhang et al. teaches:
wherein the one or more parameters comprise an object type, an object shape, an object position, an object orientation, an object temperature, an object color, or an equipment feedback information, or any combination thereof;
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, cameras and sensors to record chef’s process, including at least movement track, temperature sensor… ;    figs. 2, 11-12 discuss second set of data and feedback signal;
in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and 

Regarding claim 28, Zhang et al. teaches:
wherein one or more mini-manipulation comprises a smart equipment or appliance command, or a smart equipment or appliance status request;
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, cameras and sensors to record chef’s process, including at least movement track, temperature sensor… ;    figs. 2, 11-12 discuss second set of data and feedback signal;
in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 

Regarding claim 29, Zhang et al. does not explicitly teaches:
	wherein the one or more mini-manipulations having the threshold of optimal performance in achieving the predefined functional outcome, the optimal performance being task-specific,  
 	Bollini et al. teaches:
wherein the one or more mini-manipulations having the threshold of optimal performance in achieving the predefined functional outcome, the optimal performance being task-specific  (at least figs. 3-6 pages 4-13,   at least fig. 5 shows computer having digital version of recipes that were created;                        at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs 

Bollini et al. does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and since it has been held that where the general condition of a claim are disclosed in the prior art, discovering an optimum or working ranges involves only routine skill in the art, to try (see MPEP 2144.05). In this case, given the teaching of wherein the one or more mini-manipulations having the threshold of optimal performance in achieving the predefined functional outcome, the optimal performance being task-specific, it is obvious and involves only routine skill in the art to make this threshold/optimum value/range to be 1%.

Regarding claim 30, Zhang et al. teaches:
a computer interface communicatively coupled to the computer, the computer interface receiving the one or more user commands to generate the first set of data;

	In addition and in the alternative, Bollini et al. teaches:
a computer interface communicatively coupled to the computer, the computer interface receiving the one or more user commands to generate the first set of data;

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with a computer interface communicatively coupled to the computer, the computer interface receiving the one or more user commands to generate the first set of data as taught by Bollini et al. to experiment and to prepare the dish described in the recipe the robot.

Regarding claim 31, Zhang et al. teaches:
prior to the receiving step, further comprising observing, by one or more sensors, human motions and generating human motions data in a recorded instrumented environment;


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of in view Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer  as applied to claim 1 above, and further in view of Moon et al. (US 2013/0204435).
Regarding claim 11, Zhang et al. does not explicitly teach:
	wherein the human motions data comprises data from an observation of a person performing a finger/hand/wrist/arm motion, the extracted motion primitives including a sequence of motion steps;
	However, Moon et al. teaches:
	wherein the human motions data comprises data from an observation of a person performing a finger/hand/wrist/arm motion, the extracted motion primitives including a sequence of motion steps;
	(figs. 1-5, [0038]-[0122] discuss the recording/observation of a person operating a motion, the extracted motion primitives including a sequence of steps;  in this example, the person is operating a motion of sign language motion of the word “heart”, and this motion has at least a sequence of steps including in the initial position of the word, and the rest of the motion;  then at [0118] discuss the motion be a piano virtuoso record movements while playing a piano concerto) to teach and learn ([0118]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. wherein the human motions data comprises data from an observation of an person performing a finger/hand/wrist/arm motion, the extracted motion primitives including a sequence of motion steps as taught by Moon et al. to teach and learn.

Further, Zhang et al. in view of Moon et al. does not explicitly teach that:
The person is an artist painting an artwork on canvas, and the motion steps including painting steps;


Regarding claim 12, Zhang et al. does not explicitly teach:
	the human motions data comprises data from the observation of a musician playing a musical instrument, the extracted motion primitives including a sequence of musical instrument playing steps;
	However, Moon et al. teaches:
	the human motions data comprises data from the observation of a musician playing a musical instrument, the extracted motion primitives including a sequence of musical instrument playing steps;
	(figs. 1-5, [0038]-[0122] discuss the recording/observation of a person operating a motion, the extracted motion primitives including a sequence of steps;  in this example, the person is operating a motion of sign language motion of the word “heart”, and this motion has at least a sequence of steps including in the initial position of the word, and the rest of the motion;  then at [0118] discuss the motion be a piano virtuoso record movements while playing a piano concerto) to teach and learn ([0118]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. wherein the human motions data comprises data from the observation of a musician playing a musical instrument, the extracted motion primitives including a sequence of musical instrument playing steps as taught by Moon et al. to teach and learn.

s 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) as applied to claims 1 and 17 above, and further in view of McFadden (US 2007/0137633).
Regarding claim 14, as best understood, Zhang et al. teaches:
	the parameterized sequential process file for execution of the one or more mini-manipulations by the at least one robotic arm and the at least one effector (figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss figs. 1, 10 creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;  at least figs. 1, 10 [0036]-[0037] [0051]-[0054] discuss first set for data from chef’s cooking process/user commands, and figs. 2, 11-12 discuss second set of data);
Zhang et al. does not explicitly teach:
wherein the computer adjusts one or more parameters in the parameterized sequential process file with machine learning based on feedback received from at least one sensor data;
However, McFadden teaches:
wherein the computer adjusts one or more parameters in the parameterized sequential process file with machine learning based on feedback received from at least one sensor data (at least [0052] discuss controller 334 adjust the cooking recipe based on sensor data) to adjust the cooking recipe in an appropriate manner ([0052]);


Regarding claim 20, the cited sections and rationale of claim 14 read on this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664